Citation Nr: 0126791	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 based on death 
resulting from VA treatment in 1998.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.  He died in August 1998, and the appellant is his wife.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO decision in September 1998.  The appeal is 
before the undersigned Member of the Board who has been 
designated to make the final disposition of this proceeding 
for VA.  

In July 2001, the Board had remanded the case to afford the 
appellant a hearing.  

In September 2001, the appellant appeared at the RO and 
testified at a video conference hearing which was conducted 
from Washington, D.C., by the undersigned Member of the 
Board.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  Again, the 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

In regard to the claim for DIC benefits under 38 U.S.C.A. 
§ 1310 (service connection for the cause of the veteran's 
death), the appellant asserts that the veteran's service-
connected paranoid schizophrenia (which was rated as 100 
percent disabling) masked other underlying medical conditions 
which led to his death.  

It is contended that, when the veteran was admitted to the VA 
hospital, he was confused and paranoid and was unable to 
provide any medical history that would have assisted in his 
medical treatment.  

The veteran's death certificate indicates the immediate cause 
of death was anoxic encephalopathy; there were no other 
significant conditions listed as causing or contributing to 
death.  The claims file does not contain competent evidence 
to support the appellant's lay assertions that there was a 
causal relationship between the veteran's service-connected 
paranoid schizophrenia and the cause of his death.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In regard to the claim for DIC benefits under 38 U.S.C.A. 
§ 1151, based on the appellant's claim that the veteran's 
death resulted from VA medical treatment in 1998, she asserts 
that the veteran's medical conditions (e.g., meningitis) 
which led to his death were initially misdiagnosed by the VA 
as a mental breakdown.  She believes that the veteran might 
have had a better chance of living had he been properly 
diagnosed in the beginning when he first sought treatment.  
She also asserts that there was neglect on the part of the VA 
in the treatment of the veteran during his hospitalizations 
and that medical records were not sent with him when he was 
transferred from one VA hospital to another.  

The claims file does not contain competent evidence to 
support the appellant's assertions there was a causal 
relationship between medical treatment rendered the veteran 
by VA in 1998 and the cause of his death.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Additionally, a careful review of the file shows that 
pertinent VA medical records have not been obtained in 
connection with the appellant's claims.  The file shows that 
the veteran was seen at various VA facilities during 1998.  

Initially, he was seen at the Altoona VA Medical Center 
(VAMC) with mental status changes.  He was then transferred 
on February 6, 1998 to the Highland Drive VAMC in Pittsburgh.  

Following a decline in mental status, the veteran is shown to 
have been transferred on February 7, 1998 to the University 
Drive VAMC in Pittsburgh, where he underwent numerous medical 
procedures and tests.  He was then transferred back to the 
Altoona VAMC on March 13, 1998 for convalescence and physical 
therapy.  He remained at the Altoona VAMC until his death in 
August 1998.  

The file does not contain complete records from the 
University Drive VAMC, to include nurse's notes, intensive 
care unit records, progress reports, and consultation reports 
(a discharge summary indicates that there were eight 
different consultations during the veteran's hospital stay).  

Moreover, a neuropsychiatric consultation report dated on 
March 18, 1998 at the Altoona VAMC indicates that the veteran 
was initially admitted to the VA in February 1998 after two 
weeks of exacerbation of psychotic symptoms and 
decompensation.  This report was written by the veteran's 
psychiatrist of the Altoona VA.  (The appellant also claims 
that just prior to his hospitalizations the veteran was seen 
by Dr. Kormenic and sent home with medication.)  

The RO in July 1999 requested the Altoona VAMC to furnish all 
outpatient treatment records and mental health clinic records 
beginning in January 1998, but the file does not contain any 
records prior to the veteran's hospitalization on February 6, 
1998.  Under the circumstances of this case, an effort must 
be made to obtain these records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain copies of all VA 
medical records which are not already on 
file, including outpatient treatment 
records and mental health clinic records 
from Altoona VAMC from January 1998 to 
February 7, 1998, and records (e.g., 
nurse's notes, intensive care unit 
records, progress reports, and 
consultation reports) from University 
Drive VAMC in Pittsburgh dated from 
February 7, 1998 to March 13, 1998.  

2.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate, on the merits, the claims 
for service connection for the cause of 
the veteran's death (entitlement to DIC 
benefits under 38 U.S.C.A. § 1310) and for 
entitlement to DIC benefits under 
38 U.S.C.A. § 1151 based on death 
resulting from VA treatment in 1998.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If the decision remains 
adverse to the appellant, the RO should 
provide her and her representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of yo 	ur 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



